Petition for Adoption.
To the Honorable Superior Court of the City and County of San Francisco, State of California.
The petition of James A. Bohan and Ann Bohan, his wife, for the adoption of the above-named minor respectfully shows:
That they are now and for fifteen years last past have been husband and wife, and during all of said period have been and are now residents of said city and county. That they are now and during all of said period have lived together as husband and wife at their home, No. 921 Howard street, in said city and county.
That said Adelaide Griffin is a female child and was born in said city and county on July 20, 1890, and ever since *231’August 17, 1890, has resided with and been cared for by your petitioners at their home.
That each of your petitioners is more than ten years older than said child.
That the parents of said child were Wellington A. Griffin, who now resides in said city and county, and Katie T. Griffin (daughter of petitioner, Ann Bohan), who died in said city and county on the fourteenth day of August, 1890.
That since her death your petitioners have had the legal custody, care, and control of said minor by and with the consent of her father, Wellington A. Griffin. That said father is willing, and even desirous, that said child should be adopted by your petitioners.
That your petitioner, Ann Bohan, is the grandmother of said child.
That it is for the best interest and welfare of said child that your petitioners adopt her. That her said father has not contributed anything toward her support since April, 1892. That said father of said child married again in the month of May, 1892, and is now living with his second wife in said city and county.
That he is willing that said petitioners should adopt said minor.
That your petitioners are well able and anxious to care for and maintain and educate said minor and to adopt said minor and to treat said minor in all respects as if the said minor was the lawful child of said petitioners. That they are willing that said minor when adopted should take the family name of each and both of them, and should sustain toward petitioners the relation of child and have all the rights and be subject to all the duties of that relation and your petitioners are willing to sustain to said child, after adoption, the relation of parents and have all the rights and be subject to all the duties of that relation, and said petitioners hereby agree to all the foregoing matters, promises and legal consequences of the same.
Wherefore, your petitioners pray that your Honor make an order that the above-named minor may be adopted and be thereby declared adopted by your petitioners; and that said *232child shall thenceforth be regarded and treated in all respects as the child of said petitioners and that said child take their family name, to wit, Bohan, and be thenceforth known as Adelaide Bohan, child of James A. Bohan and Ann Bohan, petitioners herein.
Dated at San- Francisco, October 10, 1893.
ANN BOHAN,
921 Howard St., San Francisco,
J. A. BOHAN,
921 Howard St., San Francisco, California.
Witness: W. F. Staffobd.
Agreement of Adoption.
We, the undersigned, the petitioners who have presented and signed the above petition for adoption, make the following agreement for the purpose of complying with the statutes as to adoption, and being bound thereby, and therefore we and each of us agree that the child above named, to wit, Adelaide Griffin, shall be adopted by us and each of us, and treated by us and each of us in all respects as our child and the child of each of us should be treated; and further that an order of adoption may be made by the judge as prescribed by law and prayed for hereinabove, and that upon such order being made the legal consequences provided by the statutes of adoption, and set forth in the prayer to the petition herein-above, shall follow; and that the child take the family name of the undersigned, to wit, the family name of Bohan.
Dated, October 10,1893.
ANN BOHAN.
J. A. BOHAN.
Witness: W. F. Staffobd.

*233
In the Superior Court of the City and County of San Francisco, State of California.

In the Matter of the Adoption of ADELAIDE GRIFFIN, Minor.
Consent of Surviving Parent.
To the Honorable Superior Court of the City and County of San Francisco, State of California: '
I, Wellington A. Griffin, father of Adelaide Griffin, a minor of three years of age and upward, do hereby give my consent to the adoption of my said child, Adelaide Griffin, by James A. Bohan and Ann Bohan, and I hereby respectfully request that said superior court make an order herein permitting them to adopt my said child.
Dated at San Francisco, October 10, 1893.
WELLINGTON A. GRIFFIN, Father of Adelaide Griffin.
Witness: W. F. Stafford.

In the Superior Court of the City and County of San Francisco, State of California.

In the Matter of the Adoption of ADELAIDE GRIFFIN, Minor—No. 126.
Order Declaring Adoption of Minor.
In the above-entitled matter a petition for adoption of the above-named minor having been presented by James A. Bohan and Ann Bohan, husband and wife; and the said petitioners and the said minor and all persons whose consent is necessary having appeared before the undersigned judge of the superior court of the county where the person and persons adopting, to wit, said petitioners, reside, the necessary consent being thereupon signed and an agreement having been executed by the said adopting persons and petitioners, to the effect that the child shall be adopted and treated in all respects as their and each of their own lawful child should be treated.
And the undersigned, as judge of the above court, having examined the persons appearing as aforesaid, each separately, *234and upon and after such examination being satisfied that the interests of the child, the aforesaid minor, will be promoted by the adoption, and all and singular the facts set forth in the petition for adoption being established as true to my satisfaction, and the said child and the petitioners being residents of this city and county and state, and the persons adopting being each and more than ten years older than the person adopted.
It is therefore hereby ordered, that the said minor child, Adelaide Griffin, be and she is hereby declared adopted by the said petitioners, James A. Bohan and Ann Bohan, as the child of each and both of them; and that the said child shall henceforth be regarded and treated in all respects as the child of each and both of them, and that the said child and the said James A. Bohan shall sustain toward each other the relation of parent and child, and have all the rights and be subject to all the duties of that relation; and that the said child and the said Ann Bohan shall sustain toward each other the legal relation of parent and child, and have all the rights and be subject to all the duties of that relation; and that the said child take the family name of said persons adopting, to wit, Bohan, and be henceforth known as “Adelaide Bohan,” the child of each and both of said persons adopting.
J. Y. COFFEY, Judge of the Superior Court.
Dated' San Francisco, November 2, 1893.